*436In order to convict defendant of robbery in the second degree under Penal Law § 160.10 (2) (a), the People were required to prove that the victim suffered a "physical injury”, and "impairment of physical condition or substantial pain” (Penal Law § 10.00 [9]). Viewing the evidence in the light most favorable to the People, as required (People v Contes, 60 NY2d 620, 621), we find the proof of complainant’s claim of pain in her arms and shoulders for two weeks and a cut on the side of her mouth, which bled and was treated, sufficient as a matter of law to establish physical injury (People v Greene, 70 NY2d 860).
We also reject defendant’s argument that his guilt was not proven beyond a reasonable doubt, because of the People’s failure to demonstrate that he acted with the requisite mental culpability to commit robbery. The claim that he merely sought to separate codefendant from complainant, as they tussled over complainant’s wallet, is belied by the record. In crediting the evidence most favorable to the People (People v Contes, supra), we find that defendant aided codefendant by holding complainant while codefendant struck complainant in the mouth and removed the wallet. Furthermore, defendant pushed complainant to the ground as he and codefendant fled to his vehicle. Concur—Kupferman, J. P., Ross, Kassal, Smith and Rubin, JJ.